Citation Nr: 0841025	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-23 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disability due 
to injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, in which the RO denied the veteran's 
claim for service connection for a back disability due to 
injury.

The veteran testified before a Decision Review Officer at a 
hearing at the St. Paul RO in September 2007.  A transcript 
of the hearing has been associated with the veteran's claims 
file.

On multiple occasions, the veteran requested a Board hearing 
in connection with his appeal.  See 38 C.F.R. § 20.704(b) 
(2008).  A hearing was scheduled, and the veteran was 
notified of the scheduled hearing via letter in September 
2008.  Before the hearing took place, however, the veteran 
submitted a letter to the Board in October 2008 indicating 
that he no longer wished to have a hearing before the Board.  
Accordingly, the Board will treat his request for hearing as 
withdrawn.  38 C.F.R. § 20.704(d) (2008).

Claims of service connection for hearing loss, spina bifida 
occulta and colon cancer were also developed for appellate 
review; however, by a July 2007 statement, these claims were 
withdrawn.  A claim of entitlement to non-service-connected 
pension benefits was also developed for the Board's review, 
but this claim was granted by the RO in June 2006.  
Consequently, the only issue remaining before the Board is 
the claim of service connection for back disability due to 
injury.


FINDING OF FACT

The veteran's current back disability is not related to 
injury of service origin.


CONCLUSION OF LAW

The veteran does not have a back disability that is the 
result of injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through a May 2005 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim for service connection for a 
back disability due to injury.  Thereafter, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.

The Board also finds that the May 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned May 2005 letter.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran was supplied with notice pursuant to Dingess/Hartman 
via a March 2006 notice letter.  The veteran was given 
opportunity to respond before the RO's re-adjudication of the 
claim in January 2007 and February 2008.  The Board does not 
now have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
veteran's service treatment records have been associated with 
the claims file, as have records of the veteran's post-
service treatment at the Minneapolis VA Medical Center (VAMC) 
and records of private treatment the veteran has obtained.  
The veteran was provided VA examinations in January 2006 and 
May 2006, and an opinion was obtained from the VA medical 
examiner in December 2006.  

The Board acknowledges that the veteran's representative, in 
his October 2008 informal hearing presentation, argues that 
the veteran referred in his September 2008 hearing testimony 
to employment records as well as records of chiropractic 
treatment he has obtained for his back, records that VA has 
failed to obtain on the veteran's behalf.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized that the "duty to assist in the development 
and adjudication of a claim is not a one-way street."  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 178 (2005), citing Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).

In this instance, the duty to assist has been frustrated by 
the veteran's failure to provide the RO with authorization to 
seek his old employment or treatment records or, indeed, to 
supply any information whatsoever to allow the RO to seek any 
such records that may still be available.  If the veteran 
believes he is entitled to service connection for a back 
disability, he must at least fulfill his minimal obligation 
of responding to the RO's request for information and 
authorization to help procure possibly relevant medical 
records.  Here, the Board notes in particular that the 
veteran was asked by the Decision Review Officer to provide 
information on employment and treatment records but has 
failed to provide any information to the RO.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  When certain chronic diseases are diagnosed, such as 
arthritis, service incurrence or aggravation is presumed if 
the disease is manifested to a compensable degree within a 
year of separation from qualifying active military service.  
38 C.F.R. §§ 3.307, 3.309.  

Every veteran who served in the active military, naval, or 
air service after December 31, 1946, shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  

Relevant medical evidence consists of the veteran's service 
treatment records, post-service treatment records from the 
Minneapolis VAMC and private treatment providers, and the VA 
examinations provided to the veteran in January 2006 and May 
2006.  Review of the relevant medical evidence reflects that 
at his August 1966 pre-induction report of medical history, 
the veteran answered "Yes" when asked if he ever wore a 
brace or back support.  The examining physician further noted 
that the veteran had sprained his back in 1963, prior to his 
entry to service, but was "OK" at the time of induction.  
At the August 1966 report of medical examination, no spine or 
musculoskeletal abnormality was noted.  The veteran was 
treated on two occasions in August 1968 for pain in his lower 
back; on August 21, 1968, he was seen with complaints of 
lower back pain of 8 hours' duration that began during 
physical training.  Radiological examination was normal at 
that time, although spina bifida occulta at S1 was noted.  
The veteran was again seen one week later, on August 28, 
1968, at which time he reported having injured his back the 
prior week.  He was treated for a lumbar muscle spasm.  On 
his separation report of medical history in December 1968, he 
did not note any problems with his back, and on his 
separation report of medical examination in December 1968, no 
abnormalities were noted.  

Relevant post-service medical records reflect that the 
veteran was provided VA medical examinations in January 2006 
and May 2006.  At the January 2006 examination, the veteran 
reported that he had injured his back while repetitively 
lifting ammunition during service in the 1960s and was 
examined and treated at that time.  The veteran alleged that 
this in-service injury was the cause of his current back 
pain.  The veteran further reported having injured his back 
at work in approximately 1996, for which he received 
chiropractic treatment, but later reported to the examiner 
that he had never injured his back at work and had never 
received workers' compensation or treatment for any work-
related injuries.  The examiner further noted that on his 
entrance report of medical history, the veteran reported 
having strained his back in 1963, prior to his entry onto 
active duty.  The examiner also noted the August 1968 
radiological finding of spina bifida occulta at S1, which the 
examiner noted to be a congenital condition.  On physical 
examination, the veteran was diagnosed with mechanical back 
syndrome.  Radiological evaluation revealed degenerative 
osteoarthritis of the lumbar spine.  The VA examiner opined 
that the veteran's current diagnosis was less likely than not 
related to his in-service back injury or to his time in 
service, noting that the veteran's separation medical reports 
of medical history and examination were both silent as to any 
complaints or diagnoses of problems with the veteran's back 
or spine.  The examiner also concluded that the medical 
evidence of record does not support a conclusion that the 
veteran has had continuous back problems since his separation 
from active duty, noting in particular that the veteran had 
not sought treatment for his back for more than 30 years 
after leaving service.  

The veteran was provided a second VA examination in May 2006, 
pursuant to a separate claim for service connection for a 
digestive condition.  At that examination, the examiner noted 
that no claims file or medical records were available for 
review.  The examiner noted the veteran's report of having 
injured his spine through repetitive lifting of ammunition 
while in service.  The veteran again reported having been 
treated by a chiropractor in the past for back pain.  On 
physical examination, the veteran was diagnosed with 
traumatic injury of the lumbosacral spine with chronic 
strain.  No etiological opinion was offered concerning the 
diagnosed back disability.

In December 2006, a VA examiner reviewed the veteran's claims 
file and history and provided an etiological opinion 
specifically concerning the relationship between the 
veteran's spina bifida occulta and his back disability.  In 
his report, the examiner noted that spina bifida occulta is a 
congenital condition that is most often asymptomatic and 
diagnosed only incidentally through radiological examination.  
The examiner opined that because there are "normally no 
symptoms nor progression" of spina bifida occulta, the 
veteran's military service "would not be expected to 
aggravate an asymptomatic condition."  The examiner 
concluded that the veteran's currently diagnosed back 
disability is "unlikely to be in any way related to his 
spina bifida occulta."  (Service connection for spina bifida 
occulta has been denied by the RO and an appeal of that issue 
was withdrawn by the veteran.)

Treatment records from the Minneapolis VAMC reflect that the 
veteran was first seen for complaints of back pain in 
December 2004.  At that time, the veteran reported that his 
back pain began 30 years prior.  He was diagnosed with a 
likely muscle spasm due to degenerative joint disease.  
Radiological examination at the VAMC in March 2005 confirmed 
a diagnosis of degenerative joint disease.  Since that time, 
the veteran has sought treatment sporadically at the 
Minneapolis VAMC for the disability.   Similarly, private 
records from October 2006 treatment note that the veteran 
reported a history of chronic low back pain and reported 
unemployment secondary to his back problems.

At his September 2007 hearing before a Decision Review 
Officer at the St. Paul RO, the veteran testified that his 
military assignment involved repetitive lifting of heavy 
artillery, sometimes for hours without breaks.  He further 
testified that he was seen in service for his back problems 
and has continuously been bothered with low back pain since 
his time in service but had not sought treatment because he 
was unable to afford it.  The veteran further reported that 
he often left work early due to his back pain but that he 
never reported it to his supervisors or took sick leave.  He 
also reported briefly holding a job as a bus driver but 
losing it because he failed to report his having seen a 
chiropractor for treatment of back pain.  

The Board acknowledges that the veteran's service treatment 
records reflect that although a prior back strain from 1963 
was noted on the veteran's August 1966 induction examination, 
the examiner concluded that the veteran's earlier back 
problem had resolved without residuals as of the time of the 
examination.  In particular, the examiner noted that although 
the veteran had strained it some 3 years prior to service 
entry, the veteran's back was "OK now."  Consequently, the 
veteran is presumed to have been sound at entry.  

The veteran was seen during service with complaints of back 
pain, which he described as occurring after an injury.  
Nevertheless, at the December 1968 separation examination, 
the examiner noted no back disability and found specifically 
that the veteran's spine and musculoskeletal system were 
normal.  Similarly, at that time the veteran responded in the 
negative when asked if he had any joint pain or swelling, 
wore a back brace, or had other joint or bone problems.  The 
Board considers this fact to weigh against a finding that any 
back problem due to the in-service injury resulted in chronic 
disability.  The Board further finds compelling the fact that 
the only medical evidence of record providing an opinion 
regarding any relationship between the veteran's claimed 
current disability and his time in service-the January 2006 
VA medical opinion-concludes that it is less likely than not 
that the veteran's current disability is related to his time 
in service.  The Board notes that in rendering his opinion, 
the VA examiner considered both physical examination of the 
veteran and a review of the veteran's entire claims file, 
including his service treatment records documenting his in-
service complaints. 

In this case, taking into consideration the entire record, 
including the findings of the December 1968 separation 
medical examiner, as well as the opinions of the January 2006 
and December 2006 VA medical examiners, the Board does not 
find that any current disability is traceable to any injury 
he sustained during service.  

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first-
hand knowledge, such as the occurrence of an injury to his 
back during service.   See, e.g., Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, as a layperson without the appropriate 
medical training and expertise, the veteran is not competent 
to render a medical opinion as to the etiology of any current 
disability.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As such, the veteran's assertions, 
alone, cannot provide a basis for a grant of service 
connection.  

The Board further acknowledges the veteran's representative's 
October 2008 contention that the veteran's May 2006 VA 
examination, which diagnosed the veteran with "traumatic 
injury of the lumbosacral spine with chronic strain," is 
evidence that the veteran's current back disability is due to 
his work in service lifting heavy artillery.  However, the 
Board notes that at that examination, the examiner did not 
review the veteran's claims file or service treatment records 
and appears to have relied solely on the veteran's reports of 
his medical history in rendering the diagnosis in question.  
The Board further notes that the examiner does not explicitly 
identify the traumatic injury to the veteran's spine that has 
resulted in his current disability.  To the extent that the 
examiner did in fact intend to link the veteran's in-service 
artillery lifting to his current disability, the Board finds 
that the May 2006 VA examiner's conclusion is of less 
evidentiary value than the other opinion evidence because it 
was not based on a review of the medical evidence of record.  
The Board concludes that the opinion of the May 2006 VA 
medical examiner, which is based solely on the veteran's own 
reported history, is outweighed by the medical evidence of 
record showing that the veteran's in-service injury resolved 
without residuals.

The Board therefore finds that the preponderance of the 
evidence is against the claim for service connection.  The 
medical evidence does not support the veteran's contention 
that the injury to his back during service led to chronic 
disability.  To the contrary, the January 2006 VA examiner 
opined that it was less likely than not that the veteran's 
currently diagnosed back disability is due to or the result 
of his in-service injury.  Additionally, arthritis was not 
manifested until many years after military service.  
38 C.F.R. §§ 3.307, 3.309.  In reaching a result in this 
case, the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b); however, as noted above, the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a back disability due 
to injury is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


